Citation Nr: 1615813	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a broken left wrist.  

2.  Entitlement to service connection for a disability manifested by joint pain.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to an initial compensable disability rating for hypertension.  

5.  Entitlement to an effective date earlier than November 11, 2008, for the grant of service connection for hypertension.  

6.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a broken left leg.

7.  Entitlement to an effective date earlier than November 11, 2008, for the grant of service connection for residuals of a broken left leg.

8.  Entitlement to an initial disability rating in excess of 10 percent for dizziness. 
9.  Entitlement to an effective date earlier than November 11, 2008, for the grant of service connection for dizziness.  

10.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from  September 2009, June 2014, and November 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied service connection for joint pain, a left wrist disability, and sleep apnea, granted service connection for residuals of a broken left leg and dizziness, each with a 10 percent disability rating assigned, effective November 11, 2008, granted service connection for hypertension, with an initial 10 percent disability rating assigned, effective February 6, 2009, and denied entitlement to TDIU.  The Veteran timely appealed each decision.  

The Veteran provided testimony during a hearing before the undersigned at the RO in February 2012.  A transcript has been associated with the claims file.  

The claim was remanded by the Board for additional development in April 2014.  

In a July 2015 rating decision, the RO found clear and unmistakable error (CUE) in the assignment of a 10 percent disability rating for hypertension in the June 2014 rating decision and stated that a noncompensable rating is warranted, beginning February 6, 2009.  The Veteran timely submitted a notice of disagreement in July 2015.  

Following a request for clarification from the RO, the Veteran stated that in his July 2015 notice of disagreement, he intended to request an effective date earlier than February 6, 2009, for the grant of service connection for hypertension.  Then, in an October 2015 rating decision, the RO granted an effective date of November 11, 2008, for the grant of service connection for hypertension, and the assigned noncompensable rating.  The Veteran did not appeal this effective date.  Nevertheless, the Board notes that entitlement to an earlier effective date was properly on appeal prior to the grant of the November 11, 2008, effective date and, therefore, the issue will be considered herein.  

The issues of service connection for joint pain and sleep apnea, entitlement to a higher initial rating for residuals of a broken left leg and dizziness and corresponding earlier effective dates, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The broken left wrist was incurred due to or as the result of service-connected posttraumatic stress disorder (PTSD) and dizziness.  

2.  The initial claim for service connection for hypertension was received November 11, 2008.  

3.  Throughout the period on appeal, the Veteran's hypertension has not manifested by diastolic pressure of predominantly 100 or more, systolic pressure of predominantly 160 or more, or required continuous medication for control of hypertension due to a history of diastolic pressure of predominantly 100 or more.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a broken left wrist are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for entitlement to an effective date earlier than November 11, 2008, for the grant of service connection for hypertension are not met.  38 U.S.C.A. 
§§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  Throughout the entire period on appeal, the criteria for an inial compensable rating for hypertension are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.119, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).
Regarding the broken left wrist disability, as the Board is granting service connection, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2). 
 
Regarding hypertension, this appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Furthermore, in terms of the effective date assigned for hypertension, as the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Nevertheless, the Board notes that the Veteran received proper notice of the process by which disability ratings and effective dates are established in a July 2009 letter, prior to the rating decisions on appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA and private treatment records as well as records associated with the Veteran's Social Security Administration (SSA) disability benefits have been obtained and no other outstanding treatment records have been identified by the Veteran.  

The Veteran was provided with a VA examination in May 2014 to evaluate the severity and etiology of his hypertension.  The Board finds that the medical evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no indication that his hypertension has worsened since the May 2014 VA examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested evidence tending to show that pertinent disability was related to service or a service-connected disability would be helpful in adjudicating the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

The issues on appeal were previously before the Board in April 2014, when it was remanded for additional development.  In accordance with the remand instructions, the May 2014 VA examination was provided and a supplemental statement of the case was issued, most recently in October 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Broken Left Wrist Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

Service connection is also provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2015).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has asserted throughout the claim that he incurred a broken left wrist and broken left leg disability due to his service-connected PTSD and service-connected dizziness.  He specifically has asserted that the medication used to treat his service-connected PTSD caused him to be groggy, disoriented, and dizzy throughout the morning following use of the medication.  He identified the medications of trazodone and citalopram as the causes for these symptoms.  The Veteran has further asserted that on the morning of his accident, he was experiencing such symptoms, which caused him to fall off scaffolding at work and break his left wrist and left leg.  

Private treatment records document that the Veteran fell at work in June 2007 and suffered severe injuries of the left leg and left wrist, which was followed by significant post-injury residuals, including multiple surgeries, skin grafts, and follow up treatment.  VA treatment records document a significant history of the Veteran complaining of dizziness, including as related to his use of his PTSD medication.  

The Board notes that service connection for dizziness was granted as proximately caused or aggravated by the Veteran's use of the identified medication to treat his PTSD.  Moreover, service connection for a residuals of a broken left leg was granted based on the premise that service-connected dizziness, proximately related to service-connected PTSD, caused or contributed to the Veteran's fall at work and subsequent broken left leg disability.  

The grant of service connection for the residuals of a broken left leg was based in large part on a June 2014 VA examiner's opinion, which discussed the link between the Veteran's treatment for PTSD and his incurrence of the broken left leg disability but did not also address the broken left wrist disability.  The examiner stated that trazodone, prescribed for sleep impairment due to PTSD from 2006 to present, causes the Veteran to feel sedation, dizziness, and lack of alertness into the first part of the day.  The examiner stated that this contributed substantially to the Veteran's fall from scaffolding, which led to the broken left leg disability.  The examiner further explained that the Veteran's reports regarding the accident occurring around 8:30am is consistent with a time more likely as not associated with lingering sedation and dizziness from trazodone.  

Again, the June 2014 VA examiner addressed the broken left leg disability and not the broken left wrist disability.  However, the Board notes that both disabilities were incurred simultaneously due to the fall off of the scaffolding at work.  There is no evidence of record that the two injuries have different etiologies.  Therefore, the rationale provided by the June 2014 VA examiner, and found by the RO to be sufficient to satisfy the requirements for proximate service connection for the residuals of a broken left leg, applies equally to the broken left wrist disability.  

Also of record are a statement from the Veteran's colleague who worked with him on the morning of his accident and the Veteran's statements and testimony before the Board, which are consistent with and confirm that the Veteran had difficulty during the morning with dizziness and alertness due to his medication for PTSD.  

The Board acknowledges that two other VA examinations were provided, but finds that they are to be given little to no probative weight.  In a May 2014 VA examination, the examiner noted the lack of in-service treatment for the left wrist and the June 2007 work injury resulting in the broken left wrist.  The examiner simply provided a conclusory statement that the broken left wrist disability is not caused or aggravated by service or service-connected hearing loss or PTSD.  The examiner did not provide an adequate rationale for the opinions stated.  

In a July 2014 VA Ear, Nose, and Throat (ENT) examination, the examiner addressed whether the Veteran's vertigo and vertigo-related dizziness was etiologically related to his left wrist disability.  However, the examiner did not address the service-connected dizziness caused by medication used to treat service-connected PTSD.  

Based on the foregoing, the Board finds that the May and July 2014 VA examiner's opinions are significantly outweighed by the positive etiology opinion provided by the June 2014 VA examiner's opinion and the competent and credible lay evidence of record.  As such, resolving all doubt in the Veteran's favor, the Board concludes that service connection for left wrist disability is warranted.  38 U.S.C.A. § 5107(b).  

Hypertension-Effective Date

The effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2015); Norris v. West, 12 Vet. App. 413 (1999).

In this case, the Veteran contends that he is entitled to an earlier effective date for the grant of service connection for hypertension; however, he has not identified exactly which date he thinks is proper.  

The first evidence of hypertension came in the form of a May 2006 VA treatment record, in which the treatment provider stated that the Veteran's blood pressure was elevated on repeat checks and prescribed medication for hypertension for the first time.  There was no formal or informal claim of service connection for hypertension at that time.  

The first time the Veteran identified hypertension as a claimed benefit in any statement or application to VA is in a statement dated November 11, 2008.  At that time, the Veteran stated that he believed he had to take more medication for his high blood pressure due to his anxiety and PTSD and that this increased medication may have contributed to his dizziness and his subsequent broken left leg and wrist disabilities.  There is no medical or lay evidence of record prior to that date which could be construed as a claim for service connection for hypertension as the Veteran did not assert nor did the evidence suggest on its own that hypertension was etiologically related to service or a service-connected disability prior to that date.  Thus, in this case, the only cognizable date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's initial claim for service connection on November 11, 2008. 

While the Board acknowledges the Veteran's request for an earlier effective date, there is no legal entitlement to an earlier effective date of service connection for hypertension.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Thus, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Hypertension-Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

In cases where an initially assigned disability evaluation is for consideration, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's hypertension is rated as noncompensable under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Diagnostic Code 7101 provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating may be assigned with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated as 40 percent disabling and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2015).  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent rating, as in Diagnostic Code 7101, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2015).

The Veteran has not been found to have hypertensive heart disease.  Accordingly, the Board will consider entitlement to a compensable rating for hypertension only.

Service treatment records do not document any elevated blood pressure readings or diagnosis or treatment of hypertension during service.  In fact, service connection was granted on the basis that hypertension was caused by service-connected PTSD after military service.  

The first evidence of hypertension of record is a May 2006 VA treatment record, in which the treatment provider noted that the Veteran's blood pressure was elevated on repeat checks and prescribed medication for hypertension.  The Veteran stated that he had never been told that he had hypertension before.  At that time, the Veteran's blood pressure was initially 156/102 and follow up readings that day revealed blood pressure of 170/90 and 163/89.   The Veteran agreed to keep track of his blood pressure at home and follow up with his treatment providers.  

In a June 2006 treatment record, the Veteran provided a log of 11 blood pressure readings taken at home, which revealed a systolic pressure of 141 or below and a diastolic pressure of 97 or below.  At that visit, his sitting blood pressure readings were 137/97 and 145/95 and his standing blood pressure was 144/95.  His medication for hypertension was continued from that day forward.  

During a VA examination in May 2014, the Veteran reported that his blood pressure readings are typically below 140/90 outside the clinic, that he does not have any current symptoms, and does not have side effects from his medication.  The examiner measured his blood pressure to be 146/87, 146/83, and 133/86 at the time.  The examiner found after reviewing the evidence of record that the Veteran continued to take medication for hypertension but that he did not have a history of diastolic blood pressure elevation to predominately 100 or more.  

The Board notes that at the time the claim was filed in November 2008, the Veteran had already been on medication to treat hypertension for over two years.  The evidence does not demonstrate a history of diastolic pressure to be 100 or above at that point.  In fact, there are three blood pressure readings which led to the diagnosis of hypertension and only one reading revealed diastolic pressure greater than 100.  The Veteran was placed on medication in the same treatment visit that the elevated blood pressure readings were recorded.  Therefore, the evidence does not demonstrate that the Veteran required medication for a history of diastolic pressure of 100 or more.  From the time the Veteran began medication in 2006 and certainly since he filed the claim in 2008, including throughout a decade of treatment for hypertension, the Veteran's systolic blood pressure has been predominately below 160 and his diastolic blood pressure has been predominately below 100.  

The Veteran has never reported, nor does the evidence demonstrate that his blood pressure readings demonstrated that a schedular compensable disability rating has been warranted at any time during this appeal.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court of Appeals for Veteran Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2015), for determining whether a Veteran is entitled to an extra-schedular rating-(1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

Here, the nature and severity of the Veteran's hypertension disability, including increased diastolic and systolic blood pressure and required medication use, are contemplated by the rating criteria.  In other words, he does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  Therefore, referral for extra-schedular consideration is not warranted.

To the extent that the Board is required to consider whether the collective effect of the service-connected disabilities warrants referral for extraschedular consideration, the Board notes that the record as it stands does not demonstrate that the other service-connected disabilities combine with the Veteran's hypertension in such a way as to result in an unusual or exceptional disability picture or in a combined disability not contemplated by the rating criteria.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration.  The Board notes that the rating of two service-connected disabilities are remanded and a new disability has been service connected herein; therefore, the collective effect of the Veteran's disabilities on his disability picture will be reconsidered based on an updated record at a later date.  

Resolving all doubt in the Veteran's favor, the Board finds that a compensable disability rating for service-connected hypertension is not warranted throughout the entire period on appeal.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a broken left wrist is granted. 

Entitlement to an effective date earlier than November 11, 2008, for the award of service connection for hypertension is denied.  

Throughout the period on appeal, an initial compensable disability rating for hypertension is denied.  


REMAND

In the April 2014 remand, the Board requested that the Veteran be provided a VA examination to assess whether any of the Veteran's current joint pain, other than in the left leg and wrist, is etiologically related to service, including his presumed herbicide exposure.  VA treatment records and the Board hearing testimony reflect complaints of joint pain in the knees, elbows, and spine.  To date, this examination has not been provided.  As the Board's April 2014 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  An examination to assess the nature and etiology of the Veteran's alleged joint pain must be provided.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Regarding service connection for sleep apnea, the Veteran clarified in a March 2015 report of contact that he intended to claim sleep apnea as proximately related to service-connected PTSD.  The Board notes that the record demonstrates sleep disturbance as a result of PTSD and that a VA examination has not been provided to address the Veteran's contentions.  The Board finds that a VA examination should be provided to assess whether sleep apnea is proximately related to service-connected PTSD.  

Regarding the claim for an increased rating for the residuals of a broken left leg, the Board notes that when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which there is functional loss due to certain factors which are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In Mitchell v. Shinseki, 25 Vet. App. 32, 36-37 (2011), the Court explained that the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, pain on movement, swelling deformity, and atrophy that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the factors cited above, and VA must, in evaluating the severity of a joint disability, determine the overall functional impairment due to these factors.  Id.

A May 2014 VA examiner noted the Veteran's reports of flare-ups of symptoms with use of the ankle or walking and found that the left ankle swelling, deformity, disturbance of locomotion, and pain caused increased limitation of motion, but did not state to what extent this was so.  Rather, the examiner stated that such an opinion could only be accurately provided if two examinations were conducted where one was conducted in the presence of a flare-up or severe aggravation due to recent overuse and one where the other examination was provided in the absence of a flare-up or aggravation.  The examiner stated that to provide examinations like that was not possible and that absent that data, the requested opinion could only be made assuming the Veterans' subjectively reported limitations to range of motion are as accurate as if obtained via the objective measurement of a qualified heath care provider.    

However, the Board notes that a VA examiner should at least document the Veteran's reports regarding the degree to which such flare-ups of symptoms affect his functioning and limit his motion.  Moreover, the examiner could in fact compare those subjective reports to the evidence of record and the physical examination to provide an estimate of the degree of limitation of motion or provide a statement as to whether the examiner finds the Veteran's reports regarding the impact of such flare-ups are credible based upon the evidence of record and physical examination.  In the absence of such information, the May 2014 VA examination report is inadequate.  As such, a new VA examination must be provided to assess the current severity of the service-connected residuals of a broken left leg.  

Regarding the rating for service-connected dizziness, the Board notes that an examination regarding the current severity of the disability has not been provided.  The Veteran reported during the Board hearing that he experienced dizziness two to three times per week and that his dizziness caused him to step off of and fall from scaffolding in June 2007.  VA treatment records continue to document complaints of dizziness.  However, it is not clear based on the evidence of record whether the Veteran only experiences occasional dizziness or whether he experiences dizziness and occasional staggering, as required for the next highest rating.  As such, an examination is required to assess the current severity of the service-connected disability.  
As the issue of TDIU is inextricably intertwined with the above claims of service connection and increased rating, the issue is remanded to allow for adjudication of those issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

All outstanding records of ongoing VA treatment should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records since October 2015 and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA joints examination with a qualified physician to determine whether any current joint disability other than the current service-connected left wrist and left leg disabilities is related to service.  

Access to the virtual claims folder, including a copy of this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current joint disabilities, and should specifically state whether the Veteran has a disability of the knees, elbows, and spine.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current joint disability had onset in service or is otherwise related to a disease or injury in service, including the presumed herbicide exposure.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Once all outstanding treatment records have been associated with the claims file, provide the Veteran with a VA examination with a qualified physician to determine whether current sleep apnea is proximately related to service-connected PTSD.  

Access to the virtual claims folder, including a copy of this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's sleep apnea disability was either (a) proximately caused by or (b) proximately aggravated by her service-connected PTSD.  If the examiner states the sleep apnea disability is aggravated by service-connected PTSD, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by PTSD beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.  In providing this information, the examiner should opine as to what impact, if any, the sleeping medication the Veteran takes to treat PTSD has on his sleep apnea disability.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Once all outstanding treatment records have been associated with the claims file, the Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected residuals of a broken left leg.  Access to the virtual claims folder, including a copy of this remand, must be provided to the examiner for review.  All indicated testing should be conducted.

The examiner should report all residuals of the leg fracture, including any resulting limitation of motion of the left leg/ankle in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.  

The examiner should report all neurologic impairment resulting from the service-connected leg/ankle disability.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.  

Finally, the examiner should provide an opinion on the question of, given the Veteran's education and occupational background, whether his service-connected disability(s) causes him to be unemployable, without regard to advancing age.  An explanation should be provided for why the examiner concluded that the Veteran was made unemployable or not by his disability(s).

5.  Once all outstanding treatment records have been associated with the claims file, the Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected dizziness disability.  Access to the virtual claims folder, including a copy of this remand, must be provided to the examiner for review.  All indicated testing should be conducted.

The examiner should describe in detail all manifestations of the service-connected disability resulting in dizziness as a result of his service-connected PTSD.  The examiner should state whether the disability manifests in occasional dizziness or in dizziness with occasional staggering.  

Finally, the examiner should provide an opinion on the question of, given the Veteran's education and occupational background, whether his service-connected disability(s) causes him to be unemployable, without regard to advancing age.  An explanation should be provided for why the examiner concluded that the Veteran was made unemployable or not by his disability(s).

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained and should also consider the issue of entitlement to TDIU.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


